Exhibit 10.7.2

 

LOGO [g666083ex10_71pg01a.jpg]

March 11, 2011

John D. Filipowicz

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Dear John:

On behalf of Primus Telecommunications, Inc. (the Company), it is my pleasure to
offer you full-time employment for the position of Vice President and Chief
Administrative Officer for Primus Telecommunications Group, Incorporated,
reporting to Peter D. Aquino, Chairman, President and CEO. You will be
responsible for corporate Human Resources and Real Estate functions. Your
primary office will be the McLean, VA office. You will be expected to work in
the office at least every other week for three (3) days. The Company agrees to
reimburse you for all travel (i.e., train, taxi, parking, mileage, hotel and
meals) up to $1,150 per week unless pre-approved by the CEO. Your start date
will be on or about April 30, 2011 or earlier or later as agreed upon by you and
the CEO.

This offer is subject to written affirmation of the Company’s Code of Ethics,
Confidentiality Agreement and other policies and completion of a background
check and drug screen. Your employment with the Company is at-will meaning both
you and the Company can end the employment relationship at any time and for any
reason.

Your semi-monthly salary will be $7,291.67, which is $175,000.00 annually.
Beginning in 2011, you will be eligible for an annual bonus targeted at 30% of
your annual base salary based on performance criteria approved by the Company’s
Board of Director’s Compensation Committee. The bonus will be payable in the
calendar year following the calendar year in which the performance objectives
for such bonus are measured, i.e., March 2012 for 2011 performance, provided you
are employed on the payment date. Your annual cash bonus for 2011 will not be
prorated.

You will also have the opportunity for future incentive equity grants for
similarly situated employees, pending approval of the Company’s equity plan by
the Company’s Board of Directors.

Effective on your start date, you will be eligible to participate in the
Company’s employee benefit plans for health, dental, vision, life insurance,
voluntary life insurance, AD&D, and short-term and long-term disabilities.
Providing you have met the minimum age requirement on the 1st of the quarter
following your date of hire you will be automatically enrolled in the 401(k)
Plan.

In addition to the benefits listed above, you will be eligible for paid time off
(“PTO”) of 22 days annually, accrued at a rate of 7.33 hours per pay period. In
accordance with the Company’s current policy on vacation leave, you will be
eligible to carry forward a maximum of five (5) PTO days.

In the event the Company terminates your employment “without cause,” the Company
agrees to pay you separation pay equal to three (3) months of your then-current
salary and will reimburse you for the monthly premiums for elected COBRA
coverage for a period of up to three (3) months. After two (2) years, you will
be eligible for separation pay equal to six (6) months of your then-current
salary and will reimburse you for the monthly premiums for elected COBRA
coverage for a period of up to six (6) months. For purposes of this agreement,
“without cause” shall mean for any reason other than willful misconduct, fraud,
breach of ethics and other published policies of the Company. However, if you
are

 

LOGO [g666083ex10_71pg03b.jpg]



--------------------------------------------------------------------------------

separated “without cause” for any of the following reasons: your travel
reimbursement as set forth herein is unilaterally reduced or eliminated by the
Company; or your reporting to anyone other than the CEO is unilaterally changed
by the Company; or your number of working days (3 days every other week)
expectations in VA are unilaterally changed by the Company; then the Company
agrees to pay you six (6) months of your then-current salary and reimburse you
for monthly premiums for elected COBRA coverage for a period of up to six
(6) months. After two (2) years, the Company agrees to pay you twelve
(12) months of your then-current salary and reimburse you for monthly premiums
for elected COBRA coverage for a period of up to twelve (12) months.

Separation pay will be paid in accordance with the Company’s regular
semi-monthly payroll practices and will begin on the Company’s next regularly
scheduled pay date after the expiration of any applicable revocation period,
unless otherwise required by law. Separation payments will be repeated each
payroll cycle until the separation pay has been paid out in full. All separation
pay described herein shall be subject to appropriate federal and state
withholding. Your entitlement to such payment will be subject to you signing a
Separation and General Release which will contain provisions relating to
confidentiality, direct and non-direct solicitation of customers and employees
and other reasonable and traditional terms.

If this offer is acceptable, please sign in the space below and return to me on
or before March 18, 2011. Faxed copies confidentially accepted at 703-394-4552.

 

Kind regards, /s/ Jamie L. Barkovic Jamie L. Barkovic Director, Human Resources

 

cc: Peter D. Aquino, Chairman and CEO

 

/s/ John D. Filipowicz

   

3/15/2011

Accepted by: John D. Filipowicz     Date